 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CARLISLE DAVIS,                               No. 2:18-cv-1996 JAM CKD P
12                       Petitioner,
13            v.                                         ORDER
14    SCOTT KERNAN,
15                       Respondent.
16

17           Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

19   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   In the present case, the court does not find that the interests of justice would be served by the

22   appointment of counsel at the present time.

23           In addition, petitioner has requested an extension of time to file and serve an opposition to

24   respondent’s December 20, 2018 motion to dismiss.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. Petitioner’s motion for appointment of counsel (ECF No. 20) is denied without

27   prejudice to a renewal of the motion at a later stage of the proceedings;

28   /////
                                                        1
 1          2. Petitioner’s motion for an extension of time (ECF No. 19) is granted; and

 2          3. Petitioner shall file and serve any opposition to respondent’s motion to dismiss within

 3   ninety days from the date of this order.

 4          4. In light of petitioner’s notice of an upcoming move to a new location (ECF No. 21), the

 5   Clerk of Court is directed to serve a copy of this order on petitioner at his address of record as

 6   well as at California State Prison-Los Angeles County, ASU1-148L, Inmate Legal Mail, P.O. Box

 7   8457, Lancaster, CA 93539-8457.

 8   Dated: February 20, 2019
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/davi1996.110+111

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
